NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MANUEL HERNANDEZ-MOLINA,                    No.   15-70099
AKA Jose Manuel Hernandez,
                                                 Agency No. A090-651-921
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Jose Manuel Hernandez-Molina, a native and citizen of Nicaragua, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s determination of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008), and deny the petition for review.

      Substantial evidence supports the agency’s determination that Hernandez-

Molina failed to demonstrate a nexus between the harm he fears and his actual or

imputed political opinion. See Molina-Estrada v. INS, 293 F.3d 1089, 1094-95

(9th Cir. 2002). Further, the BIA did not err in finding Hernandez-Molina failed to

establish his membership in a cognizable social group, see Reyes v. Lynch, 842

F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question.’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014)), and he did not show

that he would be persecuted on account of a protected ground, see Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (desire to be free from harassment or

random violence has no nexus to a protected ground).




                                           2                                    15-70099
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Hernandez-Molina failed to show it is more likely than not that he would

be tortured by or with the consent or acquiescence of the government of Nicaragua.

See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                        3                                   15-70099